      Case 1:18-cv-10364-LGS-SDA Document 479 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            7/29/2020
 Allianz Global Investors GmbH et al.,
                                                              1:18-cv-10364 (LGS) (SDA)
                                Plaintiffs,
                                                              ORDER
                    -against-

 Bank of America Corporation et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a Telephone Conference with the parties today regarding the issues raised in

the joint letter, dated July 24, 2020 (ECF No. 474), and for the reasons stated on the record, it is

hereby ORDERED, as follows:

       1. Defendants’ request for immediate production by the BlackRock Plaintiffs of

           documents regarding the destruction of trading analytics reports (“TARs”) is denied

           as premature, as Defendants served narrowed discovery requests with respect to

           these documents on July 16, 2020. Nonetheless, the Court expects BlackRock,

           pursuant to Fed. R. Civ. P. 34(b)(2)(B), to provide timely and specific responses and

           objections to Defendants’ requests and promptly produce responsive documents, if

           any, and further expects that BlackRock and the Defendants will meet and confer in

           an attempt to resolve any disputes.

       2. Plaintiffs shall run the same search terms for custodian Alan Howard as for all other

           agreed-upon custodians, and shall provide a hit count report to Defendants.

       3. With respect to custodian proposals, the parties shall meet and confer on a

           Defendant-by-Defendant basis to seek a consensual resolution. The parties shall meet
    Case 1:18-cv-10364-LGS-SDA Document 479 Filed 07/29/20 Page 2 of 2




         and confer to establish an appropriate deadline to resolve their disputes regarding

         custodians and, if they cannot agree, file a joint letter no later than Monday, August

         3, 2020, requesting that the Court set such deadline.

     4. The motion by Defendants RBC and MUFG for a further stay of discovery is denied.

     5. No later than Thursday, August 26, 2020, at 6:00 p.m. EST, the parties shall file a joint

         letter regarding the status of discovery and any existing disputes.

     6. The parties are directed to appear for a Telephone Conference in this action on

         Monday, August 31, 2020 at 2:00 p.m. EST. At the scheduled time, the parties shall

         each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

         6489745.

SO ORDERED.

DATED:        New York, New York
              July 29, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                              2
